Citation Nr: 0411383	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim for service connection for degenerative disk disease 
following lumbar laminectomy. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for degenerative 
disk disease following lumbar laminectomy.


REMAND

The veteran seeks to reopen a claim for entitlement to service 
connection for a back disability.  The veteran has reported 
additional medical evidence that has not been associated with the 
claims file, particularly records pertaining to a December 1976 
hospitalization and surgical treatment for a back disability.  It 
is the opinion of the Board that an attempt should be made to 
obtain these records.

Additionally, the Board is unable to discern whether the veteran 
has received adequate notice as required by the Veterans Claims 
Assistance Act (VCAA) relative to his request to reopen the claim 
for service connection.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The VCAA 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  Accordingly, this matter is remanded to the RO 
via the Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran to request that he provide 
the names of treating physicians, facilities, and dates, 
specifically pertaining to the December 18, 1976 hospitalization 
and surgery for his back disability.   (See VA Form 21-4138, 
Statement in Support of Claim, dated July 9, 1979.)

3.  Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he and 
his representative should be furnished a supplemental statement of 
the case.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  An 
appropriate period of time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this action, 
the Board intimates no opinion as to the ultimate disposition of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





